DETAILED ACTION
The proposed amendment requires further search and consideration and will not be entered.
Applicant’s arguments filed 01/04/2022 have been fully considered.
The objection to the title being not descriptive has been withdrawn in view of the Applicant’s arguments.

Regarding the claim language, the Attorney explained that the “a resource of a storage device” including at least one bandwidth or latency, as shown in Fig 7 (para [0066]: FIG. 7 shows bandwidth 635 of FIG. 6 of storage device 120 of FIG. 1 being allocated to streams; para [0041]: storage device 120 has only 70 MB/s of bandwidth as an unallocated resource.) The Examiner notes that the (un-amended) claim limitation “unallocated resources on a storage device” could also be interpreted as remaining free space in Fig 34, S54 of Hashimoto et al. (US20160313943A1).

Regarding the rejection of claim 1 under 35 U.S.C. 102 (a)(2) as being anticipated by Hashimoto et al. (US20160313943A1):
Hashimoto seems to be relevant to the claim amendment “information about a resource on a storage device by a host, the information identifying a partial allocation of the resource associated with a first stream, the resource including at least one of bandwidth or latency” by showing in [Abstract] a memory controller is configured to associate one or more physical blocks to each of a plurality of stream IDs; para [0214] shows when a first stream is associated with both a first namespace and a second namespace, and a second stream is associated with the first namespace alone, the free space allocated to the first stream is shared by the first namespace and the second namespace, and the free space allocated to the second stream is exclusive for the first namespace; para [0215] shows QoS in namespace level, etc. can also be applied to SSD in which both a plurality of namespaces and a plurality of streams are provided; para [0198] shows the host 3 can designate a tier attribute giving a higher priority to the write speed than to data retention or a tier attribute giving a higher priority to the data retention than to the write speed. Hashimoto fails to teach the “requesting information….”
Updated search shows relevant art include:
Colgrove et al. (US20120066447A1) describes in [Abstract] and para [0057] a method for effectively scheduling read and write streams among a plurality of solid-state storage devices; para [0010] shows characteristics of storage devices are used to schedule I/O requests to the storage devices. Characteristics may include predicted response times, e.g. latency, for I/O requests.
Lazo et al. (US20170371585A1) describes in para [0026] each of the plurality of stream IDs being associated with a block stripe of the non-volatile memory meeting characteristic requirements of the associated stream ID.

Should the Applicant decides to file an RCE, Examiner Tan Doan requested the Attorney to include in the RCE the argument about “information about unallocated resources” that was discussed with Examiner Robert B. Harrell regarding the claims filed 06/04/2021 for Examiner Tan Doan to reconsider the position.

/TAN DOAN/Primary Examiner, Art Unit 2442